— Judgment, Supreme Court, New York County (Bruce Wright, J.), entered on December 13, 1988, which dismissed the complaint, following a bench trial, unanimously affirmed, with costs and with disbursements, for the reasons stated by Wright, J.
In this action for, inter alla, rescission of an agreement terminating a joint venture, plaintiffs alleged both fraud and breach of fiduciary duty by the defendants in connection with its execution.
After a bifurcated bench trial on liability, Trial Term dismissed the complaint, finding that the plaintiffs’ contention that they had been fraudulently induced into executing the termination agreement was not substantiated.
We have reviewed the record and conclude that there is no basis for this court to interfere with Trial Term’s determination concerning what were, in essence, credibility issues. (See, 829 Seventh Ave. Co. v Reider, 111 AD2d 670, 672 [1st Dept 1985].) Concur — Murphy, P. J., Kupferman, Carro, Kassal and Wallach, JJ.